DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because Claim 6 is drawn to a “computer-readable recording medium” which could include a digital signal. The specification fails to definitively describe what the computer readable medium includes or does not include. See paragraph 101. In general a “computer-readable recording medium” covers both transitory and non-transitory medium. According to the broadest reasonable interpretation in light of the specification, the “computer-readable recording medium” can be transitory. Signals per se do not fit within recognized categories of statutory subject matter. Examiner suggests adding the limitation "non-transitory" before “computer-readable recording medium” in Claim 6 to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al., (US 20110150327 A1) hereinafter referred to as Yoo.
Regarding Claims 1 and 6, Yoo discloses A privacy masking method using format-preserving encryption in an image security system, the method comprising: receiving, from an image surveillance system, an image obtained at at least one place; identifying whether information related to privacy is present within the received image; [paragraph 0039, in detecting the privacy area (step 110), an area required to be protected for privacy may be detected] 
extracting, when the information related to privacy is present as a result of the identification, a privacy region from the received image; [paragraph 0040, Namely, when a face, by which a person can be identified, a number plate, by which a  
calculating a size of an image with respect to the extracted privacy region; [paragraph 0040, Here, in detecting the privacy area (step 110), the privacy area may be detected by using at least one of edge information, shape information, color distribution information, and learning information from the image, and acquired information regarding the privacy area] 
generating a block size for generating ciphertext in such a manner as to be equal to the calculated image size; generating the ciphertext by using format-preserving encryption according to the generated block size, and generating a privacy masking image by using the generated ciphertext; [paragraph 0005, a method for masking or encrypting an area of an object by using an existing object detection method, and the like, are largely used – masking is equated to encrypting] [paragraph 0042, in performing masking on the image (step 120), scrambling may be performed on the privacy area of the image by using a scrambling key] [paragraph 0043, scrambling may be performed by applying y=Kx (Here, X is an image before scrambling is performed thereon, K is a scrambling key, and y is an image after scrambling is performed thereon)] 
and inserting the encrypted privacy region image to the region related to privacy within the image received from the image surveillance system. [Figures 2(b), 3(b), and 5(b), shows the masked (encrypted) privacy region inserted onto the received image]
Regarding Claim 5, Yoo discloses wherein the information related to privacy is at least one among a person's face, a vehicle identification number, and an exposure-prohibited region. [paragraph 0040, when a face, by which a person can be identified, a number plate, by which a vehicle can be identified, or the like, is included in an image, the area of the face or the number plate may be detected to be privacy-masked]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, as applied to Claims 1 and 6, respectively, above, in view of Piramuthu et al., (US 20100158325 A1) hereinafter referred to as Piramuthu.
Regarding Claim 2, Yoo does not explicitly teach wherein the generating of the block size for generating the ciphertext in such a manner as to be equal to the calculated image size includes: a primary block size generation step in which the block size in a fixed size is generated; and a secondary block size generation step in which the block size in a variable size is generated by subtracting the generated block size in the fixed size from the calculated image size. 
Piramuthu teaches wherein the generating of the block size for generating the ciphertext in such a manner as to be equal to the calculated image size includes: a primary block size generation step in which the block size in a fixed size is generated; and a secondary block size generation step in which the block size in a variable size is generated by subtracting the generated block size in the fixed size from the calculated image size. [Abstract, An image and a mask are cropped based on the dominant face thereby forming a cropped image. Rough segmentation is performed on the cropped image. A mask is averaged in projection space based on the cropped image. The mask is refined mask and prepared for the mugshot – teaches a mask that is refined which is a first mask (primary block size) and then that mask is refined into a smaller mask] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Piramuthu with the disclosure of Yoo. The motivation or suggestion would have been to refine a mask. (Abstract and throughout)  
Regarding Claim 3, Yoo discloses wherein the generating of the ciphertext by using format-preserving encryption according to the generated block size, and the generating of the privacy masking image by using the generated ciphertext includes: generating the ciphertext by using format-preserving encryption according to the generated block size, [paragraph 0005, a method for masking or encrypting an area of an object by using an existing object detection method, and the like, are largely used – masking is equated to encrypting] [paragraph 0042, in performing masking on the image (step 120), scrambling may be performed on the privacy area of the image by using a scrambling key] [paragraph 0043, scrambling may be performed by applying y=Kx (Here, X is an image before scrambling is performed thereon, K is a scrambling key, and y is an image after scrambling is performed thereon)] 
and generating the encrypted privacy region image by inserting the generated ciphertext to a position corresponding to the privacy region. [Figures 2(b), 3(b), and 5(b), shows the masked (encrypted) privacy region inserted onto the received image]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Piramuthu, as applied to Claim 3, above, and further in view of Minner (US 20200235922 A1) hereinafter referred to as Minner.
Regarding Claim 4, the combination of Yoo and Piramuthu does not explicitly teach wherein in the format-preserving encryption, a length of the ciphertext is variably determined according to a size of the image that needs to be encrypted, and masking is performed on the privacy region.
Minner teaches wherein in the format-preserving encryption, a length of the ciphertext is variably determined according to a size of the image that needs to be encrypted, and masking is performed on the privacy region. [Abstract, obtaining a plaintext, obtaining a key from a plurality of keys, and determining whether the plaintext is longer than a predefined threshold length. If the plaintext is longer than the predefined threshold length, the method may encrypt the plaintext with the key to generate a first ciphertext having a length of the plaintext, where the character at a predefined position within the first ciphertext belongs to a first subset of characters. And if the plaintext is not longer than the predefined threshold length, the method may encrypt the plaintext with the key to generate a second ciphertext, which is longer than the plaintext, where the character at the same predefined position in the second ciphertext belongs to a second subset of character]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Minner with the disclosures of Yoo and Piramuthu. The motivation or suggestion would have been to properly protect data. (Abstract and throughout)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497